


PURCHASE AND SALE AGREEMENT


Between

REOSTAR ENERGY CORP

(Purchaser)

And

UNITED TEXAS PETROLEUM, INC

(Seller)

With respect to the


MONTAGUE, COOKE, AND WISE COUNTY PROPERTIES








Dated as of December 4, 2007



--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT

                     PURCHASE AND SALE AGREEMENT, dated as of December 4, 2007
(the "Agreement"), by and among ReoStar Energy Corp., a Nevada corporation
("REOS", or "Purchaser"), and United Texas Petroleum, Inc., a Texas corporation,
("UTP", or "Seller"). REOS and UTP are referred to herein each as a "Party" and
collectively as the "Parties".


W I T N E S S E T H :


                     WHEREAS, Seller is the owner of working interests in
certain oil and gas wells and leases located in Montague, Cooke, and Wise
Counties, Texas, as set forth on Schedule A attached hereto ("UTP Properties").

                     WHEREAS, Seller desires to sell to Purchaser, and Purchaser
desires to purchase from Seller, the UTP Properties on the terms, subject to the
conditions, and for the consideration described herein.

                     NOW, THEREFORE, in consideration of the mutual promises
made herein and of the mutual benefits to be derived here from the Parties
hereto agree as follows:


ARTICLE 1            SALE AND PURCHASE OF THE UTP PROPERTIES

                     SECTION 1.01. Sale and Purchase of the UTP Properties.

                     Subject to the terms and conditions contained herein and in
reliance upon the representations and warranties contained herein, at the
Closing provided for in Section 1.02 hereof, Seller will sell to Purchaser the
UTP Properties, and Purchaser will purchase the UTP Properties, for the
Consideration hereinafter defined in Article 2 and any subsequent purchase as
defined in Article 3..

                     SECTION 1.02. Effective Date.

                     The Effective Date of this Agreement shall be August 1,
2007.

                     SECTION 1.03. Closing.

                     Closing of the purchase and sale of the UTP Properties
("Closing") will take place at the offices of the Purchaser, or such other place
as may be mutually acceptable, simultaneously with the execution of this
Agreement.

                     SECTION 1.04. Delivery of the UTP Properties and
Consideration.

                     At Closing, Seller shall deliver to Purchaser, against
delivery of the Consideration as provided in Article 2 hereof and subsequent
deliveries of interests defined in Article 3 hereof, good and marketable title
to the UTP Properties free and clear of any liens, charges, encumbrances,



-1-

--------------------------------------------------------------------------------



imperfections of title, security interest, options or rights or claims of others
with respect thereto (collectively, "Encumbrances"), by delivering to Purchaser
assignments of interest for the UTP Properties. UTP shall not retain any
interest in the properties conveyed under the terms and conditions of this
Agreement.


ARTICLE 2            CONSIDERATION

                     As consideration for the sale of the UTP Properties (the
"Consideration"), Purchaser shall pay to Seller at Closing US$914,446.19 (nine
hundred fourteen thousand, four hundred forty-six dollars) via wire transfer to
an account designated by Seller in accordance with wire transfer instructions to
provided by Seller. The outstanding liabilities associated with these interests,
also shown in Schedule A hereto, will be forgiven by the operator of said
interests, Rife Energy Operating, an affiliate of the Purchaser.


ARTICLE 3            UNTRANSFERED INTERESTS AND OUTSTANDING LIABILITIES

                     SECTION 3.01 Interest in Default Under JOA.

                     Upon the completion of the terms and conditions of this
Agreement, the Seller will still retain working interests in certain oil and gas
wells and leases located in Montague, Cooke, and Wise Counties, Texas, as set
forth on Schedule B attached hereto ("UTP Properties - Retained"). With respect
to these working interests and leases, should any of the interests identified in
schedule B become in default the Seller will make reasonable and ongoing efforts
to transfer these interests to the Purchaser under JOA Default Provisions. At no
time will any subsequent transfer or purchase of working interests, as detailed
in Schedule B hereto, possess a net revenue interest less than seventy-five
percent (75%).

                     SECTION 3.02 Interest to be Transferred Outside of
Agreement.

                     It is also understood that a certain percentage of Working
Interest investors under UTP will transfer from UTP to Rife Energy Operating,
Inc. with existing NRI. Furthermore, any current or future liabilities either in
the form of Joint Interest Billings or AFE cash calls will need to have been
satisfied prior to the transfer of said interests. The current liabilities
associated with these interests are also detailed in Schedule B hereto. All
existing ORRI will continue to be the property of UTP.


ARTICLE 4            REPRESENTATIONS AND WARRANTIES OF SELLER TO PURCHASER

                     Seller hereby represents and warrant to Purchaser as of the
Initial Closing Date as follows:

                     SECTION 4.01 Organization, Qualification and Corporate
Power of UTP.

                     UTP is a company duly incorporated, validly existing and in
good standing under the laws of



-2-

--------------------------------------------------------------------------------



Texas and is duly licensed or qualified to transact business as a corporation,
and is in good standing, in each jurisdiction in which the nature of its
business or the ownership of its properties makes such licensing or
qualification necessary and where the failure be so licensed or qualified would
have a material adverse effect on the business, operations, assets, financial
condition, value or prospects of UTP (a "Material Adverse Effect"). UTP has the
corporate power and authority to own, lease, or sell its properties and to carry
on its business as currently conducted.

                     SECTION 4.02 Authorization of Agreement; No Conflicts.

                     The execution and delivery by Seller of this Agreement and
the performance by Seller of their obligations hereunder have been duly
authorized by all requisite action on the part of Seller and will not violate
any provision of law, any order of any court or other agency of government, the
organizational document or by-laws of Seller, or any provision of any indenture,
agreement or other instrument to which it is a party or by which it or any of
its properties is bound or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument, or result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of Seller.

                     SECTION 4.03 Validity.

                     This Agreement and each other agreement entered into in
connection herewith to which Seller is a party have been duly executed and
delivered by Seller and constitute the legal, valid and binding obligation of
Seller, enforceable in accordance with their respective terms, except as the
same may be limited by bankruptcy, insolvency, reorganization or other laws
affecting the enforcement of creditors' rights generally now or hereafter in
effect and subject to the application of equitable principles and the
availability of equitable remedies.

                     SECTION 4.04 Consents and Approvals.

                     No registration or filing with, or consent or approval of,
or other action by, any Federal, state or other governmental agency or
instrumentality or any other person or entity is or will be necessary on the
part of Seller for the valid execution, delivery and performance by Seller of
this Agreement and each other agreement entered into in connection herewith to
which Seller are a party.

                     SECTION 4.05 Litigation & Indemnification.

                     There is no action, suit, investigation or proceeding
pending, or to the knowledge of Seller, threatened against or affecting UTP with
regard to the UTP Properties before any court or by or before any governmental
body or arbitration board or tribunal. The Seller agrees to hold the Purchaser
harmless against any and all actions, litigation, claims or any other type of
potential encumbrance that have occurred or may have occurred from the gross
negligence of the seller prior to the effective date of the Agreement. The
Seller further agrees to indemnify the Purchaser for any action, litigation,
claim brought against the Purchaser arising from Seller's gross negligence
occurring prior to the effective date of this Agreement

                     SECTIONS 4.06 No Brokers.

                     Seller has not retained any broker or finder in connection
with the transactions contemplated


-3-

--------------------------------------------------------------------------------



herein so as to give rise to any valid claim against Seller or Purchaser for any
brokerage or finder's commission, fee or similar compensation.

                     SECTION 4.07 Accuracy of Information.

                     None of the representations and warranties of Seller
contained herein or in any Schedule hereto contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements herein and therein not misleading in light of the circumstances in
which made.


ARTICLE 5            REPRESENTATIONS AND WARRANTIES OF PURCHASER

                     Purchaser hereby represents and warrants to the Seller as
of the date hereof and as of the Closing Date as follows:

                     SECTION 5.01 Organizations, Qualification and Corporate
Power.

                     Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of Nevada, and is duly licensed or qualified
to transact business as a limited liability company and, is in good standing, in
each jurisdiction in which the nature of its business or the ownership of its
properties makes such licensing or qualification necessary and where the failure
to be so licensed or qualified would have a material adverse effect on the
business, operations, assets, results of operation, financial condition, value
or prospects of Purchaser. Purchaser has the power and authority to own or lease
its properties and to carry on its business as currently conducted and to
execute, deliver and perform this Agreement.

                     SECTION 5.02 Authorization of Agreement; No Conflicts.

                     The execution and delivery by Purchaser of this Agreement
and the performance by Purchaser of its obligations hereunder have been duly
authorized by all requisite corporate action on the part of Purchaser and will
not violate any provision of law, any order of any court or other agency of
government, the organizational document or by-laws of Purchaser, or any
provision of any indenture, agreement or other instrument to which it is a party
or by which it or any of its properties is bound or conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument, or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties of assets of Purchaser.

                     SECTION 5.03 Validity.

                     This Agreement and each other agreement entered into in
connection herewith to which Purchaser is a party have been duly executed and
delivered by Purchaser and constitute the legal, valid and binding obligation of
Purchaser, enforceable in accordance with their respective terms, except as the
same may be limited by bankruptcy, insolvency, reorganization or other laws
affecting the enforcement of creditors' rights generally now or hereafter in
effect and subject to the application of equitable principles and the
availability of equitable remedies.


-4-

--------------------------------------------------------------------------------



                     SECTION 5.04 Consents and Approvals.

                     No registration or filing with, or consent or approval of,
or other action by, any Federal, state or other governmental agency or
instrumentality or any other person or entity is or will be necessary on the
part of Purchaser for the valid execution, delivery and performance by Purchaser
of this Agreement and each other agreement entered into in connection herewith
to which Purchaser is a party.

                     SECTION 5.05 Investment Representations.

                     Purchaser is acquiring the UTP Properties being purchased
by it hereunder for the purpose of investment. Purchaser has, with respect to
its investment: (i) had an opportunity to ask all questions of, and receive
satisfactory answers from, Seller and the officers of UTP, (ii) received and
reviewed all information, including without limitation relevant documents,
contracts and other instruments, in the each case deemed necessary or desirable
by Purchaser, and (iii) as a result of the foregoing, has satisfactorily
performed its due diligence with respect to the UTP Properties and such
investment; provided the foregoing does not in any way relieve UTP of its
representations and warranties set forth in this Agreement and shall not limit
Purchaser's ability to rely thereon.

                     SECTION 5.06 Litigation.

                     There is no action, suit, investigation or proceeding
pending, or to the knowledge of Purchaser, threatened against or affecting
Purchaser before any court or by or before any governmental body or arbitration
board or tribunal which questions the validity of this Agreement or which
questions the validity of or seeks to rescind or prevent the taking of action
taken or to be taken in connection herewith or the consummation of the
transactions contemplated hereby.

                     SECTIONS 5.07 No Brokers.

                     Purchaser has not retained any broker or finder in
connection with the transactions contemplated herein so as to give rise to any
valid claim against Seller for any brokerage or finder's commission, fee or
similar compensation.


ARTICLE 6            COVENANTS OF SELLER

                     At Purchaser's request and without further consideration,
Seller will execute and deliver to Purchaser such other documents and take such
other action as Purchaser may reasonably request in order to consummate more
effectively the transactions contemplated hereby and to vest in Purchaser good
and marketable title to the UTP Properties.


ARTICLE 7            COVENANTS OF PURCHASER

                     At Seller' request, and without further consideration,
Purchaser will execute and deliver to Seller and take such other action as
Seller may reasonably request in order to consummate more effectively the
transactions contemplated hereby.


-5-

--------------------------------------------------------------------------------



ARTICLE 8            FEES AND EXPENSES

                     Except as otherwise provided herein, each of the Parties to
this Agreement shall assume, bear, and pay its own expenses in connection with
the preparation, execution, delivery and performance hereof..


ARTICLE 9            SURVIVAL OF REPRESENTATIONS AND WARRANTIES

                     The representations and warranties set forth in Articles 3,
4 and 5 shall survive the Closing hereunder and shall expire on the third
anniversary of the Closing Date.


ARTICLE 10          MISCELLANEOUS

                     SECTION 10.01 Assignment; Successors.

                     This Agreement may be assigned by REOS to an affiliated
company or designee in its sole discretion and without the consent of UTP.

                     SECTION 10.02 Amendments, Modification and Waivers.

                     Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated orally, but only by written consent signed by
Purchaser and by Seller.

                     SECTION 10.03 Notices.

                     Any notice, payment, demand or communication required or
permitted to be given by an provision of this Agreement will be in writing and
will be deemed to have been given when delivered personally or by facsimile to
the party designated to receive such notice, or on the date following the date
sent by overnight courier, or on the third (3rd) business day after the same is
sent by certified mail, postage and charges prepaid, directed to the following
address or to such other or additional addresses as any party might designate by
written notice to the other party:



  To Purchaser: ReoStar Energy Corp.
3880 Hulen St.
Fort Worth, TX 76107
Tel: 817-989-7367
Fax: 817-989-7368
Attn: Joe Bill Bennett      



-6-

--------------------------------------------------------------------------------



  To Seller: United Texas Petroleum, Inc
13649 Montfort Dr.
Suite 200
Dallas, TX 75240
Tel: 972-732-6510
Fax: 972-732-6151
Attn: Gary Stapleton



                     SECTION 10.04 Interpretations and Severance.

                     Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement, unless the prohibited
or invalid provision is a material provision the omission of which would result
in the frustration of the parties' economic objectives.

                     SECTION 10.05 Headings and Captions.

                     The headings and captions herein are for convenience only
and cannot be used to construe the text of the sectioned paragraphs in which
they appear. References herein to this Agreement include references to the
exhibits and the schedules referred to herein.

                     SECTION 10.06 No Third-Party Reliance.

                     No third party is entitled to rely on any of the
representations, warranties and agreements of Purchaser and the Seller contained
in this Agreement. Seller and Purchaser assume no liability to any third party
because of any reliance on the representations, warranties and agreements of
Seller and Purchaser contained in this Agreement.

                     SECTION 10.07 Supersedes Prior Agreements.

                     This Agreement supersedes any and all prior agreements or
understandings, written or oral, of Seller or Purchaser relating to the
acquisition of the UTP Properties by Purchaser and incorporates the entire
understanding of the parties with respect to the subject matter hereof.

                     SECTION 10.08 Governing Law.

                     This Agreement shall be governed by, construed, interpreted
and enforced in accordance with the laws of the State of Texas without regard to
its conflicts of law rules.

                     SECTION 10.09 Counterparts.

                     Two or more duplicate originals of the written instruments
containing this Agreement may be signed by the parties, each of which shall be
an original but all of which together shall constitute one and the same
agreement, and all signatures need not appear on any one counterpart.

                     SECTION 10.10 Continuation of Joint Operating Agreement.


-7-

--------------------------------------------------------------------------------



                     The Joint Operating Agreement between Rife Energy Operating
and UTP will remain in effect for all properties referenced in Article 1 and
Article 3 of this Purchase and Sale Agreement.


                     IN WITNESS WHEREOF, the Parties hereto have duly executed
this Agreement as of the date first written above.



  SELLER:

United Texas Petroleum, Inc.
A Texas corporation


By:  /s/ W. Gary Stapleton             
Name: W. Gary Stapleton
Title: President           PURCHASER:

ReoStar Energy Corp.
A Corporation


By:  /s/ Joe Bill Bennett                  
Name: Joe Bill Bennett
Title: Chief Operating Officer    



-8-

--------------------------------------------------------------------------------